DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 01/25/2022 is acknowledged.  In the Amendment, claims 22-25 and 31 were amended, and claims 32-33 were canceled.  With the Examiner’s Amendment below, claims 22, 26-30, and 34 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Pei Wu on 02/24/2022.
	The application has been amended as follows:
	Claims 22 and 26-30 have been amended to further clarify the invention.
	Claims 23-25 and 31 have been cancelled.
	
	In claim 22, line 3, delete "preparing a CL1 nanoparticle suspension using A(C)2·6H2O, B(C)3·9H-2O and NaOH as raw materials and water as solvent, then obtaining a soft gel by rotary centrifugation, wherein “A” refers to a divalent ion, “B” refers to a trivalent ion, and “C” refers to an anionic acid radical, thereby synthesizing the nano-layered double hydroxide CL1” and substitute therefor - - - preparing a nanoparticle suspension by mixing A(C)2·6H2O and B(C)3·9H-2O in water as a solvent 3- and CO32- - - -.

	In claim 22, line 7, delete "incubating 10 mg said CL1 and 200 ng – 2000 ng biological factor under the condition of 4 °C for 2 hours on a low speed shaker based on ion exchange method, then collecting the precipitate after centrifugation to obtain said nano-layered double hydroxide-biological factor combined material, wherein said biological factor is neurotrophin-3 (NT3), vascular endothelial growth factor (VEGF) or basic fibroblast growth factor (bFGF)” and substitute therefor - - - incubating a second mixture of 10 mg of the gel and 200 ng to 2000 ng of a biological factor in a low speed shaker at a temperature of 4 °C for 2 hours, followed by centrifuging the second mixture to obtain a precipitate of the nano-layered double hydroxide-biological factor combined material, wherein the biological factor is neurotrophin-3 (NT3), vascular endothelial growth factor (VEGF) or basic fibroblast growth factor (bFGF) - - -.

In claim 26, line 1, delete "said biological factor is NT3” and substitute therefor - - - the biological factor is NT3 - - -.

In claim 27, line 1, delete "wherein “A” refers to Mg” and substitute therefor - - - wherein A is Mg - - -.

In claim 28, line 1, delete "wherein “B” refers to Fe” and substitute therefor - - - wherein B is Fe - - -.

In claim 29, line 1, delete "wherein “C” refers to NO3-” and substitute therefor - - - wherein C is NO3- - - -.

In claim 30, line 1, delete "wherein said biological factor is NT3, “A” refers to Mg, “B” refers to Fe, and “C” refers to NO3-” and substitute therefor - - - wherein the biological factor is NT3, and wherein A is Mg, B is Fe, and C is NO3- - - -.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  Applicants persuasively argued that the closest prior art of record (CN ‘160, Ladewig et al., Choy et al., and De Bruijn et al.) does not teach or fairly suggest a method of preparing a nano-layered double-hydroxide-biological factor combined material as claimed, wherein the biological factor is neurotrophin-3 (NT3), vascular endothelial growth factor (VEGF) or basic fibroblast growth factor (bFGF).  As illustrated in Example 7 and Figures 4-5 in the instant specification, a nano-layered double-hydroxide-biological factor combined material produced by the claimed method effectively carries and releases NT3, VEGF or bFGF, and exhibits superior biocompatibility when inserted into a spinal cord transection site, resulting in improved nerve regeneration and spinal cord injury repair.  Applicants 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 22, 26-30, and 34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615